DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.84(q) for including reference characters with no corresponding lead lines in Figures 1 and 3 (see reference character “100”). It is to be noted that reference characters may be underlined, but such underlining is utilized when placed upon a surface or cross-section. As such, reference character “100” in Figures 1 and 3 amounts to a floating reference character with no corresponding lead line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 2, 4, and 8 are objected to because at line 2 of each claim, “pivot portion” should read --pivoting portion--.
	Claims 6 is objected to because at line 3, “pivot portion” should read --pivoting portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the second retaining portion" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim; a second retaining portion is not previously recited in the claim(s). It is to be noted “a second retaining portion” is recited in claim 5, line 3, however, claim 6 does not depend from claim 5.
Claim 7 recites the limitation "the connecting portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim; a connecting portion is not previously recited in the claim(s).
Claim 8 recites the limitation "the second retaining portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim; a second retaining portion is not previously recited in the claim(s).
Claim 9 recites the limitation "the second retaining portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim; a second retaining portion is not previously recited in the claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0081511 (Willis).
Regarding claim 1, Willis discloses a pivot structure (100; see Figure 5 and annotated Figure 1 below), comprising:
a first pivot element (105) having a through hole (109);
a second pivot element (102) having a pivoting portion (110) rotatably engaged with the through hole (see paragraph [0021], lines 19-21); and
a fixing element (106) coupling with the second pivot element, wherein the fixing element comprises:
a first retaining portion (see annotated Figure 1 below), wherein the first pivot element is retained between the second pivot element and the first retaining portion.

    PNG
    media_image1.png
    490
    862
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5 of Willis
Regarding claim 2, Willis discloses the first pivot element (105) surrounds the pivoting portion (110) of the second pivot element (102; see Figure 5).
Regarding claim 3, Willis discloses the fixing element (106) passes through the second pivot element (102; see Figure 5).
Regarding claim 4, Willis discloses the first retaining portion (see annotated Figure 1 above) of the fixing element (106) is in contact with the pivoting portion (110) of the second pivot element (102; see Figure 5).
Regarding claim 5, Willis discloses the fixing element (106) further comprises: a second retaining portion (see annotated Figure 1 above), wherein the second pivot element (102) is retained between the first retaining portion and the second retaining portion (see Figure 5).
Regarding claim 6, Willis discloses the fixing element (106) further comprises: a connecting portion (see annotated Figure 1 above) connected with the first retaining portion and the second retaining portion, and the pivoting portion (110) of the second pivot element (102) surrounds the connecting portion of the fixing element (see Figure 5).
Regarding claim 7, Willis discloses the first pivot element (105) is separated from the connecting portion (see annotated Figure 1 above) by the second pivot element (102; see Figure 5).
Regarding claim 8, Willis discloses the second pivot element (102) further comprises a body portion connected with the pivoting portion (110), a distance (b) between a surface of the body portion of the second pivot element facing the first pivot element (105) and the first retaining element is greater than a thickness (a) of the portion of the first pivot element located between the first retaining portion and the second retaining portion (see annotated Figure 1 above).
Regarding claim 9, Willis discloses the second retaining portion (see annotated Figure 1 above) is in contact with the body portion of the second pivot element (102; see Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of JP 3-272314 (Kurata; the citations of which are taken from the attached translated abstract).
Willis discloses the pivot structure of claim 1, but does not expressly disclose the first pivot element (105) further comprises a chamfer, wherein the chamfer is located at a side of the first pivot element facing the second pivot element (102), and the chamfer is connected with a side wall of the through hole (109).
Kurata teaches a first pivot element (2) further comprising a chamfer (see CONSTITUTION, lines 10-13), wherein the chamfer is located at a side of the first pivot element facing a second pivot element (1), and the chamfer is connected with a side wall of a through hole (2a). Kurata teaches this structure enables the fitting of the pivot elements together with high accuracy (see CONSTITUTION, lines 10-13). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot structure of Willis such that disclose the first pivot element further comprises a chamfer, wherein the chamfer is located at a side of the first pivot element facing the second pivot element, and the chamfer is connected with a side wall of the through hole, as taught in Kurata, in order to enable the pivot elements together with high accuracy.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
May 25, 2022that